Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of December
12, 2018, between Second Sight Medical Products, Inc., a California corporation
(the “Company”), and each purchaser identified on Exhibit A hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

 

RECITALS

 

WHEREAS, on the terms and subject to the conditions set forth in this Agreement
and pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended, and
Rule 506 promulgated thereunder, the Company desires to issue and sell to each
Purchaser, and each Purchaser, severally and not jointly, desires to purchase
from the Company, securities of the Company as more fully described in this
Agreement;

 

WHEREAS, the Company has authorized, upon the terms and conditions stated in
this Agreement, the sale and issuance of an aggregate of 3,275,100 shares of the
Company’s common stock, no par value (the “Common Stock”); and

 

WHEREAS, at the Closing (as hereinafter defined), each Purchaser, severally and
not jointly, wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, that number of shares of Common
Stock as disclosed on Exhibit A hereto. 

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

 

ARTICLE 1 
DEFINITIONS

   

 

1.1

Definitions.  In addition to the terms defined elsewhere in this Agreement, for
all purposes of this Agreement, the following terms have the meanings set forth
in this Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Agreement” shall have the meaning ascribed to such term in the preamble.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Change of Control Transaction” means (i) the acquisition of the Company by
another entity by means of any transaction or series of related transactions to
which the Company is a party (including, without limitation, any stock
acquisition, reorganization, merger or consolidation but excluding any sale of
stock for capital raising purposes and any transaction or series of related
transactions the sole purpose of which is to change the state of the Company’s
incorporation) other than a transaction or series of related transactions in
which the holders of the voting securities of the Company outstanding
immediately prior to such transaction or series of related transactions retain,
immediately after such transaction or series of related transactions, as a
result of shares in the Company held by such holders prior to such transaction
or series of related transactions, at least a majority of the total voting power
represented by the outstanding voting securities of the Company or such other
surviving or resulting entity (or if the Company or such other surviving or
resulting entity is a wholly-owned subsidiary immediately following such
acquisition, its parent); or (ii) a sale, lease or other disposition of all or
substantially all of the assets of the Company and its subsidiaries taken as a
whole.

 

1

--------------------------------------------------------------------------------

 

 

“Closing” shall have the meaning ascribed to such term in Section 2.2.

 

“Closing Date” shall have the meaning ascribed to such term in Section 2.2.

 

“Commission” and/or “SEC” means the United States Securities and Exchange
Commission.

 

“Common Stock” shall have the meaning ascribed to such term in the preamble.

 

 “Company” shall have the meaning ascribed to such term in the preamble.

 

“Derivative Transaction” shall have the meaning ascribed to such term
in Section 4.2(b).

 

“Effective Date” means the date that a Registration Statement is first declared
effective by the SEC.

 

“Environmental Laws” shall have the meaning ascribed to such term
in Section 3.16.

 

“ERISA” shall have the meaning ascribed to such term in Section 3.17.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.8.

 

“Intellectual Property” means (i) worldwide patents, patent applications,
invention disclosures and other rights of invention, filed with any governmental
authority, and all reissues, divisions, renewals, extensions, provisionals,
continuations and continuations-in-part thereof and all reexamined patents or
other applications or patents claiming the benefit of the filing date of any of
the foregoing; (ii) worldwide (A) registered trademarks and service marks and
registrations and applications for such registrations, and (B) unregistered
trademarks and service marks, trade names, fictitious business names, corporate
names, trade dress, logos, product names and slogans, including any common law
rights; in each case together with the goodwill associated therewith;
(iii) worldwide (A) registered copyrights in published or unpublished works,
mask work rights and similar rights, including rights created under Sections
901-914 of Title 17 of the United States Code, mask work registrations, and
copyright applications for registration, including any renewals thereof, and
(B) any unregistered copyrightable works and other rights of authorship in
published or unpublished works; (iv) worldwide (A) internet domain names;
(B) website content; (C) telephone numbers; and (D) moral rights and publicity
rights; (v) any computer program or other software (irrespective of the type of
hardware for which it is intended), including firmware and other software
embedded in hardware devices, whether in the form of source code, assembly code,
script, interpreted language, instruction sets or binary or object code
(including compiled and executable programs), including any library, component
or module of any of the foregoing, including, in the case of source code, any
related images, videos, icons, audio or other multimedia data or files, data
files, and header, development or compilations tools, scripts, and files, and
(vi) worldwide confidential or proprietary information or trade secrets,
including technical information, inventions and discoveries (whether or not
patentable and whether or not reduced to practice) and improvements thereto,
know-how, processes, discoveries, developments, designs, techniques, plans,
schematics, drawings, formulae, preparations, assays, surface coatings,
diagnostic systems and methods, patterns, compilations, databases, database
schemas, specifications, technical data, inventions, concepts, ideas, devices,
methods, and processes; and includes any rights to exclude others from using or
appropriating any Intellectual Property rights, including the rights to sue for
or assets claims against and remedies against past, present or future
infringements or misappropriations of any or all of the foregoing and rights of
priority and protection of interests therein, and any other proprietary,
intellectual property or other rights relating to any or all of the foregoing
anywhere in the world.

 

“Legend Removal Date” shall have the meaning ascribed to such term in Section
5.1(c).

 

2

--------------------------------------------------------------------------------

 

 

“Losses” means any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation.

 

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company taken as a whole, or (ii) the ability of
the Company to perform its obligations under the Transaction Documents.

 

“NASDAQ” means The NASDAQ Capital Market, LLC.

 

“Occupational Laws” shall have the meaning ascribed to such term in Section
3.17.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Price Per Share” shall have the meaning ascribed to such term in Section 2.1.

 

“Principal Purchasers” means, as of any time, the Purchaser or Purchasers
holding or having the right to acquire, as of such time, at least a
majority-in-interest of the total number of Shares. 

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.

 

“Prohibited Transfers” shall have the meaning ascribed to such term
in Section 5.7.

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 5.7.

 

“Purchasers” shall have the meaning ascribed to such term in the preamble.

 

 “Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the Commission pursuant to the Securities Act, as
such Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule. 

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.7.

 

 “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations of the Commission promulgated thereunder.

 

“Shares” or “Securities” means the shares of Common Stock purchased and sold
under this Agreement.

 

 “Trading Day” means a day on which the Principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global
Select Market, or the New York Stock Exchange (or any successors to any of the
foregoing).

 

“Transaction Documents” means this Agreement and all exhibits and schedules
thereto and hereto and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

 

3

--------------------------------------------------------------------------------

 

 

“Transfer” means (i) to sell, offer, transfer, assign, mortgage, hypothecate,
gift, pledge or dispose of, or (ii) to enter into or agree to enter into any
contract, option or other arrangement or understanding with respect to any sale,
transfer, pledge, mortgage, hypothecation, gift, assignment or similar
disposition.

 

“Transfer Agent” means VStock Transfer, LLC., the current transfer agent of the
Company, and any successor transfer agent of the Company.

 

“Voting Commitment” shall have the meaning ascribed to such term in Section 4.2.

 

ARTICLE 2 
PURCHASE AND SALE

 

2.1      Purchase and Sale.  Subject to and upon the terms and conditions set
forth in this Agreement, at the Closing, the Company shall issue and sell to
each Purchaser, and each Purchaser shall, severally and not jointly, purchase
from the Company, such number of Shares set forth opposite their respective
names on Exhibit A, at a price per Share equal to $0.916 (the “Price Per Share”
and the total purchase price for the Shares, the “Shares Purchase Price”).

 

2.2      Closing. The Company agrees to issue and sell to the Purchasers and, in
consideration of and in express reliance upon the representations, warranties,
covenants, terms and conditions of this Agreement, the Purchasers agree,
severally and not jointly, to purchase the Shares. The closing of the purchase
and sale of the Shares (the “Closing”) shall take place at the offices of the
Company located at 12744 San Fernando Road, Suite 400, Sylmar, California 91342,
three Business Days following the satisfaction or waiver of the conditions set
forth in Section 2.5, or at such other time and place or on such date as the
Principal Purchasers and the Company may agree upon (such date is hereinafter
referred to as the “Closing Date”).

 

2.3      Payment. On the Closing Date, (a) each Purchaser shall pay to the
Company its Shares Purchase Price in United States dollars and in immediately
available funds, by wire transfer to the Company’s account as set forth in
instructions previously delivered to each Purchaser, (b) the Company shall
irrevocably instruct the Transfer Agent to deliver to each Purchaser, on an
expedited basis, a certificate evidencing the number of Shares set forth
opposite such Purchaser’s name on Exhibit A, and in the case of clause (b), duly
executed on behalf of the Company and registered in the name of such Purchaser
as set forth on the Stock Certificate Questionnaire included as Exhibit B.

 

2.4       Deliveries.

 

(a)     Company.  Except for the delayed delivery contemplated by
Sections 2.4(a)(iii), on or prior to the Closing Date, the Company shall deliver
or cause to be delivered to each Purchaser the following:

 

(i)       this Agreement duly executed by the Company;

 

(ii)      a copy of the irrevocable instructions to the Transfer Agent
instructing the Transfer Agent to deliver to such Purchaser, on an expedited
basis, a certificate evidencing the number of Shares set forth opposite such
Purchaser’s name on Exhibit A hereto, registered in the name of such
Purchaser as set forth on the Stock Certificate Questionnaire included
as Exhibit B;

 

(iii)     the Company shall have delivered a Certificate, executed on behalf of
the Company by its Chief Executive Officer and its Chief Financial Officer,
dated as of the Closing Date, certifying to the fulfillment of the conditions
specified in subsections (i), (ii), (iv), (v), (vi), (vii) and (viii) of Section
2.5(b);

 

(iv)     the Company shall have delivered a Certificate, executed on behalf of
the Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by the  Transaction Documents and the issuance of the
Securities, certifying the current versions of the Articles of Incorporation and
Bylaws of the Company and certifying as to the signatures and authority
of Persons signing the Transaction Documents and related documents on behalf of
the Company; and

 

(v)     any required NASDAQ notification form.

 

4

--------------------------------------------------------------------------------

 

 

(b)      Purchasers.  On or prior to the Closing Date, each Purchaser shall
deliver or cause to be delivered to the Company the following:

 

(i)     this Agreement duly executed by such Purchaser;

 

(ii)     a fully completed and duly executed Stock Certificate Questionnaire in
the form attached hereto as Exhibit B; and

 

(iii)     a fully completed and duly executed Accredited Investor Qualification
Questionnaire in the form attached hereto as Exhibit C;

 

(iv)     the Shares Purchase Price by wire transfer to the account specified by
the Company.

 

2.5      Closing Conditions.

 

(a)     The obligations of the Company hereunder, with respect to any Purchaser
in connection with the Closing, are subject to the following conditions being
met:

 

(i)     the accuracy in all material respects on the Closing Date of the
representations and warranties of such Purchaser contained herein (unless as of
a specific date therein in which case they shall be accurate as of such date);

 

(ii)     all obligations, covenants and agreements of such Purchaser required to
be performed at or prior to the Closing Date shall have been performed in all
material respects;

 

(iii)     the delivery by such Purchaser of the items set forth
in Section 2.4(b) of this Agreement; and

 

(iv)     NASDAQ shall have raised no objection to the consummation of the
transactions contemplated by the Transaction Documents in the absence of
stockholder approval of such transactions.

 

(b)     The respective obligations of the Purchasers hereunder in connection
with the Closing are subject to the following conditions being met:

 

(i)      the representations and warranties made by the Company
in ARTICLE 3 hereof shall be true and correct as of the date hereof and the
Closing Date, except to the extent any such representation or warranty expressly
speaks as of an earlier date, in which case such representation or warranty
shall be true and correct as of such earlier date;

 

(ii)     all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date, whether under this Agreement or the
other Transaction Documents, shall have been performed in all material respects;

 

(iii)     the delivery by the Company of the items set forth
in Section 2.4(a) of this Agreement;

 

(iv)    the Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Shares and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect, except for such that could not reasonably be expected to
have a Material Adverse Effect;

 

(v)     no judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents;

 

5

--------------------------------------------------------------------------------

 

 

(vi)      no stop order or suspension of trading shall have been imposed
by NASDAQ, the Commission or any other governmental or regulatory body with
respect to public trading in the Common Stock;

 

(vii)     NASDAQ shall have raised no objection to the consummation of the
transactions contemplated by the Transaction Documents in the absence of
stockholder approval of such transactions; 

 

(viii)     there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and

 

ARTICLE 3 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the Purchasers that, except as
otherwise disclosed to the Purchasers or as disclosed in the SEC Reports:

 

3.1   Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation and has all requisite corporate power
and authority to carry on its business as now conducted and to own its
properties.  The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property makes such qualification or
leasing necessary unless the failure to so qualify has not had and could not
reasonably be expected to have a Material Adverse Effect.

 

3.2   Authorization; Enforcement.  The Company has all corporate right, power
and authority to enter into the Transaction Documents and to consummate the
transactions contemplated hereby and thereby.  All corporate action on the part
of the Company, its directors and stockholders necessary for the authorization,
execution, delivery and performance of the Transaction Documents by the Company,
the authorization, sale, issuance and delivery of the Securities contemplated
herein and the performance of the Company’s obligations hereunder and thereunder
has been taken. The Transaction Documents have been (or upon delivery will have
been) duly executed and delivered by the Company and constitute the legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with their terms, except:  (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

3.3   Capitalization.  The authorized capital stock of the Company consists
of (i) 10,000,000 shares of undesignated preferred stock, no par value per
share, of which none is outstanding and (ii) 200,000,000 shares of common stock,
no par value per share, of which 73,061,115 shares are outstanding as
of December 12, 2018. All of the issued and outstanding shares of the Company’s
capital stock have been duly authorized and validly issued and are fully paid
and nonassessable. Except (i) for options to purchase Common Stock or other
equity awards (including restricted stock units) issued to employees and members
of the Board of Directors pursuant to the equity compensation plans or
arrangements disclosed in the SEC Reports, (ii) shares of capital stock issuable
and reserved for issuance pursuant to securities exercisable for, or convertible
into or exchangeable for any shares of capital stock of the Company disclosed in
the SEC Reports, and (iii) as contemplated by this Agreement, there are no
existing options, warrants, calls, preemptive (or similar) rights, subscriptions
or other rights, agreements, arrangements or commitments of any character
obligating the Company to issue, transfer or sell, or cause to be issued,
transferred or sold, any shares of the capital stock of, or other equity
interests in, the Company or any securities convertible into or exchangeable for
such shares of capital stock or other equity interests, and there are no
outstanding contractual obligations of the Company to repurchase, redeem or
otherwise acquire any shares of its capital stock or other equity interests. 
The issue and sale of the Shares will not result in the right of any holder of
Company securities to adjust the exercise, conversion or exchange price under
such securities.

 

3.4     Issuance; Reservation of Shares.  The issuance of the Shares has been
duly and validly authorized by all necessary corporate actions, and the Shares,
when issued and paid for pursuant to this Agreement, will be validly issued,
fully paid and non-assessable, and shall be free and clear of all encumbrances
and restrictions (other than as provided in the Transaction Documents).

 

6

--------------------------------------------------------------------------------

 

 

3.5   No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the issuance and sale of the Securities will not
conflict with or result in a breach or violation of any of the terms and
provisions of, or constitute a default under (i) the Company’s Articles of
Incorporation or the Company’s Bylaws, both as in effect on the date hereof
(true and complete copies of which have been made available to the Purchasers
through the EDGAR system), (ii) any statute, rule, regulation or order of any
governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company or any of its respective assets or properties, or
(iii) any material agreement or instrument to which the Company is a party or by
which the Company is bound or to which any of their respective assets or
properties is subject, in each case except for any such conflict, breach,
violation or default that would not reasonably be expected to have a Material
Adverse Effect.

 

3.6   Filings, Consents and Approvals.  The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
filings that have been made, or will be made, or consents that have been
obtained, or will be obtained, pursuant to the rules and regulations of NASDAQ,
including applicable state securities laws and post-sale filings pursuant to
applicable state and federal securities laws which the Company undertakes to
file or obtain within the applicable time periods.

 

3.7   SEC Reports.  The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, since November 18, 2014 (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.  The
Company has not received any letters of comment from the staff of the Commission
that have not been satisfactorily resolved as of the date hereof.

 

3.8    Financial Statements.  The financial statements of the Company included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles (“GAAP”), applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.

 

3.9   Material Changes; Undisclosed Events, Liabilities or Developments.  Since
the date of the latest audited financial statements included within the SEC
Reports, except as specifically disclosed in a subsequent SEC Report filed prior
to the date hereof:  (i) there has been no event, occurrence or development that
has had or that could reasonably be expected to have a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting or changed its principal registered public
accounting firm, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities, except pursuant
to existing Company equity compensation plans.  The Company does not have
pending before the Commission any request for confidential treatment of
information.

 

7

--------------------------------------------------------------------------------

 

 

3.10  Internal Controls; Disclosure Controls.  The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company is in compliance in all material respects with all of the provisions of
the Sarbanes-Oxley Act of 2002 which are applicable to it as of the Closing
Date. The Company has established disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act) for the
Company and designed such disclosure controls and procedures to ensure that
information required to be disclosed by the Company in the reports it files or
submits under the Exchange Act is recorded, processed, summarized and reported,
within the time periods specified in the Commission’s rules and forms. The
Company’s certifying officers have evaluated the effectiveness of the Company’s
disclosure controls and procedures as of the end of the period covered by the
Company’s most recently filed periodic report under the Exchange Act (such date,
the “Evaluation Date”). The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no changes in the Company’s internal control over financial reporting
(as such term is defined in the Exchange Act) that has materially affected, or
is reasonably likely to materially affect, the Company’s internal control over
financial reporting.

 

3.11   Accountant.  To the Company’s knowledge, Gumbiner Savett Inc., which has
expressed its opinion with respect to the Company’s financial statements as of
December 31, 2017 and 2016, respectively, and included in the SEC Reports
(including the related notes), is an independent registered public accounting
firm as required by the Act and the Public Company Accounting Oversight Board
(United States). Gumbiner Savett Inc. have not been engaged by the Company to
perform any “prohibited activities” (as defined in Section 10A of the Exchange
Act).

 

3.12   Litigation.  There is not pending or, to the knowledge of the Company,
threatened or contemplated, any action, suit or proceeding to which the Company
is a party or of which any property or assets of the Company is the subject
before or by any court or governmental agency, authority or body, or any
arbitrator, which, individually or in the aggregate, could reasonably be
expected to result in any Material Adverse Effect.  There are no current or
pending legal, governmental or regulatory actions, suits or proceedings that are
required to be described in the SEC Reports that have not been so described.

 

3.13   Tax Matters.  The Company has filed all federal, state, local and foreign
income and franchise tax returns required to be filed or has requested
extensions thereof (except in any case in which the failure so to file would not
have a Material Adverse Effect), except as set forth in the SEC Reports  and has
paid all taxes required to be paid by it and any other assessment, fine or
penalty levied against it, to the extent that any of the foregoing is due and
payable, except for any such assessment, fine or penalty that is currently being
contested in good faith or as would not have a Material Adverse Effect, except
as set forth in or contemplated in the SEC Reports.

 

3.14   Insurance.  The Company maintains in full force and effect insurance
coverage that is customary for comparably situated companies for the business
being conducted and properties owned or leased by the Company, and the Company
reasonably believes such insurance coverage to be adequate against all
liabilities, claims and risks against which it is customary for comparably
situated companies to insure. The Company is not aware of any fact or matter
which would lead to any such insurance being vitiated or repudiated, there is no
material claim pending or outstanding and all premiums in respect of such
insurances are duly paid.

 

3.15   Environmental Matters.  The Company (A) is in compliance in with any and
all applicable federal, state, local and foreign laws, rules, regulations,
decisions and orders relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (collectively, “Environmental Laws”); (B) has received and is in
compliance with all permits, licenses or other approvals required of it under
applicable Environmental Laws to conduct its business; and (C) has not received
notice of any actual or potential liability for the investigation or remediation
of any disposal or release of hazardous or toxic substances or wastes,
pollutants or contaminants, except in any such case for any such failure to
comply, or failure to receive required permits, licenses or approvals, or
liability as would not, individually or in the aggregate, have a Material
Adverse Effect.

 

8

--------------------------------------------------------------------------------

 

 

3.16   Labor Relations.  The Company (A) is in compliance with any and all
applicable foreign, federal, state and local laws, rules, regulations, treaties,
statutes and codes promulgated by any and all governmental authorities
(including pursuant to the Occupational Health and Safety Act) relating to the
protection of human health and safety in the workplace (“Occupational Laws”);
(B) has received permits, licenses or other approvals required of it under
applicable Occupational Laws to conduct their business as currently conducted;
and (C) is in compliance with all terms and conditions of such permits, licenses
or approvals, except in any such case as would not have a Material Adverse
Effect.  No action, proceeding, revocation proceeding, writ, injunction or claim
is pending or, to the Company’s knowledge, threatened against the Company
relating to Occupational Laws, and the Company does not have knowledge of any
material facts, circumstances or developments relating to its operations or cost
accounting practices that could reasonably be expected to form the basis for or
give rise to such actions, suits, investigations or proceedings.  Each employee
benefit plan, within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), that is maintained,
administered or contributed to by the Company or any of its affiliates for
employees or former employees of the Company and has been maintained in material
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to, ERISA and the
Internal Revenue Code of 1986, as amended (the “Code”).  No prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred with respect to any such plan excluding transactions effected
pursuant to a statutory or administrative exemption; and for each such plan that
is subject to the funding rules of Section 412 of the Code or Section 302 of
ERISA, no “accumulated funding deficiency” as defined in Section 412 of the Code
has been incurred, whether or not waived, and the fair market value of the
assets of each such plan (excluding for these purposes accrued but unpaid
contributions) exceeds the present value of all benefits accrued under such plan
determined using reasonable actuarial assumptions.

 

3.17   Certificates, Authorities and Permits.  The Company holds, and is
operating in compliance with, all registrations, approvals, certificates,
authorizations and permits of any governmental authority or self-regulatory body
required for the conduct of its business as described in the SEC Reports,
including without limitation, all such registrations, approvals, certificates,
authorizations and permits required by the FDA or any other federal, state,
local or foreign agencies or bodies engaged in the regulation of pharmaceuticals
or biohazardous substances or materials; and the Company has not received notice
of any revocation or modification of any such registration, approval,
certificate, authorization and permit or has reason to believe that any such
registration, approval, certificate, authorization and permit will not be
renewed in the ordinary course that could lead to, the withdrawal, revocation,
suspension, modification or termination of any such registration, approval,
certificate, authorization or permit, which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, could result in a
Material Adverse Effect.

 

3.18   Title to Assets.  The Company has good and marketable title to all
property (whether real or personal) described in the SEC Reports as being owned
by it, in each case free and clear of all liens, claims, security interests,
other encumbrances or defects except as described in the SEC Reports, and except
those that could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.  The property held under lease by the Company
is held under valid, subsisting and enforceable leases with only such exceptions
with respect to any particular lease as do not interfere in any material respect
with the conduct of the business of the Company.

 

3.19   Intellectual Property.  The Company, to its knowledge, owns, possesses,
or can acquire on reasonable terms, all Intellectual Property necessary for the
conduct of its business as now conducted or as described in the SEC Reports to
be conducted in all material respects. Except as set forth in the SEC Reports,
(A) to the knowledge of the Company, there is no infringement, misappropriation
or violation by third parties of any such Intellectual Property (B) there is no
pending or, to the knowledge of the Company, threatened action, suit, proceeding
or claim by others challenging the Company’s rights in or to any such
Intellectual Property, and the Company is unaware of any material facts which
would form a reasonable basis for any such claim; (C) the Intellectual Property
owned by the Company, and to the knowledge of the Company, the Intellectual
Property licensed to the Company, have not been adjudged invalid or
unenforceable, in whole or in part, and there is no pending or threatened
action, suit, proceeding or claim by others challenging the validity or scope of
any such Intellectual Property, and the Company is unaware of any material facts
which would form a reasonable basis for any such claim; (D) to the Company’s
knowledge, there is no pending or threatened action, suit, proceeding or claim
by others that the Company infringes, misappropriates or otherwise violates any
Intellectual Property or other proprietary rights of others, the Company has not
received any written notice of such claim and the Company is unaware of any
other material fact which would form a reasonable basis for any such claim; and
(E) to the Company’s knowledge, no Company employee is obligated under any
contract (including licenses, covenants or commitments of any nature) or other
agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would interfere with the use of such employee’s best
efforts to promote the interest of the Company or that would conflict with the
Company’s business; none of the execution and delivery of this Agreement, the
carrying on of the Company’s business by the employees of the Company, and the
conduct of the Company’s business as proposed, will conflict with or result in a
breach of terms, conditions, or provisions of, or constitute a default under,
any contract, covenant or instrument under which any such employee is now
obligated; and it is not and will not be necessary to use any inventions, trade
secrets or proprietary information of any of its consultants, or its employees
(or Persons it currently intends to hire) made prior to their employment by the
Company, except for technology that is licensed to or owned by the Company.

 

9

--------------------------------------------------------------------------------

 

 

3.20   Compliance with NASDAQ Continued Listing Requirements.  The Company is
and has no reason to believe that it will not, upon the issuance of the
Securities hereunder, continue to be, in compliance with the listing and
maintenance requirements for continued listing on NASDAQ.  Assuming the
representations and warranties of the Purchasers set forth in Section 4.2 are
true and correct in all material respects, the consummation of the transactions
contemplated by the Transaction Documents does not contravene the rules and
regulations of NASDAQ.  There are no proceedings pending or, to the Company’s
knowledge, threatened against the Company relating to the continued listing of
the Common Stock on NASDAQ and the Company has not received any notice of, nor
to the Company’s knowledge is there any basis for, the delisting of the Common
Stock from NASDAQ.

 

3.21   Application of Takeover Protections.  The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s articles of incorporation (or
similar charter documents) or the laws of its state of incorporation that would
prevent the Purchasers or the Company from fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation as a result of the Company’s issuance of the Securities and the
Purchasers’ ownership of the Securities.

 

3.22   Fees.  No Person will have, as a result of the transactions contemplated
by the Transaction Documents, any valid right, interest or claim against or upon
any Purchaser for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Company, and no Purchaser shall have any obligation with respect to any fees or
with respect to any claims made by or on behalf of other Persons for fees of a
type contemplated in this Section 3.22 that may be due in connection with the
transactions contemplated by the Transaction Documents.

 

3.23   No Directed Selling Efforts or General Solicitation.  Neither the Company
nor any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D) in connection with
the offer or sale of any of the Securities.

 

3.24   No Integrated Offering.  Neither the Company nor any of its Affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(a)(2) for the exemption from registration for the
transactions contemplated hereby or would require registration of the Shares
under the Securities Act.

 

3.25    Private Placement.  Assuming the accuracy of the Purchasers’
representations and warranties set forth in ARTICLE 4, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby.

 

3.26    Investment Company.  The Company is not and, after giving effect to the
offering and sale of the Securities, will not be an “investment company,” as
such term is defined in the Investment Company Act of 1940, as amended.

 

3.27   Foreign Corrupt Practices.  The Company, nor, to the best knowledge of
the Company, any director, officer, agent, employee or other Person associated
with or acting on behalf of the Company has (A) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (B) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (C)
violated or is in violation of any provision of the Foreign Corrupt Practices
Act of 1977, as amended, or any applicable non-U.S. anti-bribery Law; or (D)
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment.

 

10

--------------------------------------------------------------------------------

 

 

3.28   Regulation M Compliance.  The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

3.29   Disclosure.  No representation or warranty by the Company in this
Agreement and no statement contained in the SEC Reports or any certificate or
other document furnished or to be furnished to the Purchasers pursuant to this
Agreement contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they were made, not misleading.

 

ARTICLE 4 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 

Each Purchaser, for itself and for no other Purchaser, hereby represents and
warrants as of the date hereof and as of the Closing Date to the Company as
follows (unless as of a specific date therein):

 

4.1   Organization; Authority.  Such Purchaser is either an individual or an
entity duly incorporated or formed, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and
thereunder.  The execution and delivery of the Transaction Documents and
performance by such Purchaser of the transactions contemplated by the
Transaction Documents have been duly authorized by all necessary corporate or,
if such Purchaser is not a corporation, such partnership, limited liability
company or similar action, as applicable, on the part of such Purchaser.  Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except:  (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

4.2   Purchaser Status.     At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, an “accredited investor” as
defined in Rule 501 under the Securities Act.  Such Purchaser is not a
broker-dealer registered under Section 15 of the Exchange Act.  Such Purchaser
is acting alone in its determination as to whether to invest in the
Securities. Such Purchaser is not a party to any voting agreements or similar
arrangements with respect to the Securities. Except as expressly disclosed in a
Schedule 13D or Schedule 13G (or amendments thereto) filed by such
Purchaser with the Commission with respect to the beneficial ownership of the
Company’s Common Stock, such Purchaser is not a member of a partnership, limited
partnership, syndicate, or other group for the purpose of acquiring, holding,
voting or disposing of the Securities. Each Purchaser represents and warrants
that it (i) is not and will not become a party to (A) any agreement, arrangement
or understanding with, and has not given any commitment or assurance to,
any Person as to how such Person, if serving as a director or if elected as a
director of the Corporation, will act or vote on any issue or question (a
“Voting Commitment”) or (B) any Voting Commitment that could limit or interfere
with such Person’s ability to comply, if serving as or elected as a director of
the Company, with such Person’s fiduciary duties under applicable law; (ii) is
not and will not become a party to any agreement, arrangement or understanding
with any Person other than the corporation with respect to any direct or
indirect compensation, reimbursement or indemnification in connection with
service or action as a director of the Company.

 

Purchaser hereby represents that neither it nor any of its Rule 506(d) Related
Parties is a “bad actor” within the meaning of Rule 506(d) promulgated under the
Securities Act. For purposes of this Agreement, “Rule 506(d) Related Party”
shall mean a person or entity covered by the “Bad Actor disqualification”
provision of Rule 506(d) of the Securities Act.

 

11

--------------------------------------------------------------------------------

 

 

Each Purchaser has disclosed in writing to the Company a description of all
Derivative Transactions (as defined below) by each such Purchaser in effect as
of the date hereof, including the date of the transactions and the class, series
and number of securities involved in, and the material economic terms of, such
Derivative Transactions. For purposes of this Agreement, a “Derivative
Transaction” means any agreement, arrangement, interest or understanding entered
into by, or on behalf or for the benefit of, any Purchaser or any of its
affiliates or associates, whether record or beneficial: (w) the value of which
is derived in whole or in part from the value of any class or series of shares
or other securities of the Company, (x) which otherwise provides any direct or
indirect opportunity to gain or share in any gain derived from a change in the
value of securities of the Company, (y) the effect or intent of which is to
mitigate loss, manage risk or benefit of security value or price changes, or (z)
which provides the right to vote or increase or decrease the voting power of,
such Purchaser, or any of its affiliates or associates, with respect to any
securities of the Company, which agreement, arrangement, interest or
understanding may include, without limitation, any option, warrant, debt
position, note, bond, convertible security, swap, stock appreciation right,
short position, profit interest, hedge, right to dividends, voting agreement,
performance-related fee or arrangement to borrow or lend shares (whether or not
subject to payment, settlement, exercise or conversion in any such class or
series), and any proportionate interest of such Purchaser in the securities of
the Company held by any general or limited partnership, or any limited liability
company, of which such Purchaser is, directly or indirectly, a general partner
or managing member.

 

4.3   General Solicitation; Pre-Existing Relationship.  Such Purchaser is not
purchasing the Securities as a result of any advertisement, article, notice or
other communication regarding the Securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general solicitation or general advertisement. Such
Purchaser had a prior substantial pre-existing relationship with the Company.

 

4.4   Purchase Entirely for Own Account.  The Securities to be received by such
Purchaser hereunder will be acquired for such Purchaser’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, and such Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the Securities Act without prejudice, however, to such
Purchaser’s right at all times to sell or otherwise dispose of all or any part
of such Securities in compliance with applicable federal and state securities
laws.  Nothing contained herein shall be deemed a representation or warranty by
such Purchaser to hold the Securities for any period of time.

 

4.5   Adequate Information; No Reliance.    Such Purchaser acknowledges and
agrees that (a) such Purchaser has been furnished with all materials it
considers relevant to making an investment decision to enter into this
Agreement and has had the opportunity to review (and has carefully reviewed)
(i) the SEC Reports and (ii) this Agreement (including the exhibits thereto),
(b) such Purchaser has had a full opportunity to ask questions of the Company
concerning the Company, its business, operations, financial performance,
financial condition and prospects, and the terms and conditions of this
Agreement, and to obtain from the Company any information that it considers
necessary in making an informed investment decision and to verify the accuracy
of the information set forth in the SEC Reports, (c) such Purchaser has had the
opportunity to consult with its accounting, tax, financial and legal advisors to
be able to evaluate the risks involved in the transactions contemplated by this
Agreement and to make an informed investment decision with respect to
such transactions, (d) such Purchaser is not relying, and has not relied, upon
any statement, advice (whether accounting, tax, financial, legal or other),
representation or warranty made by the Company or any of its affiliates or
representatives or any other entity or person, except for (A) the SEC Reports,
and (B) the representations and warranties made by the Company in this
Agreement, (e) no statement or written material contrary to the SEC Reports has
been made or given to  such Purchaser by or on behalf of the Company, and (f)
such Purchaser is able to fend for itself with respect to this Agreement, has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of the prospective investment in the shares
of Common Stock and has the ability to bear the economic risks of its investment
and can afford the complete loss of such investment.

 

4.6   Disclosure of Information.  Such Purchaser has had an opportunity to
receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Securities.  Such
Purchaser acknowledges receipt of copies of the SEC Reports (or access thereto
via EDGAR).  Neither such inquiries nor any other due diligence investigation
conducted by such Purchaser shall modify, limit or otherwise affect such
Purchaser’s right to rely on the Company’s representations and warranties
contained in this Agreement.

 

12

--------------------------------------------------------------------------------

 

 

4.7   Restricted Securities.  Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act
and may not be offered, resold, pledged or otherwise transferred except
(i) pursuant to an exemption from registration under the Securities Act or
pursuant to an effective registration statement in compliance with Section 5
under the Securities Act and (ii) in accordance with all applicable securities
laws of the states of the United States and other jurisdictions.

 

4.8   Commissions.  No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against the Company or upon any Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of such Purchaser.

 

4.9   Accuracy of Accredited Investor Qualification Questionnaire. The
Accredited Investor Questionnaire delivered by such Purchaser in connection with
this Agreement is complete and accurate in all respects as of the date of this
Agreement, and such Accredited Investor Questionnaire delivered to the Company
by such Purchaser will each be complete and accurate as of the Closing Date and
the effective date of the Registration Statement; provided, that such Purchaser
shall be entitled to update such information by providing written notice thereof
to the Company.

 

The Company acknowledges and agrees that the representations contained
in ARTICLE 4 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

 

ARTICLE 5 

 

OTHER AGREEMENTS OF THE PARTIES

 

5.1   Transfer Restrictions. (a) The Securities may only be disposed of in
compliance with state and federal securities laws.  In connection with any
transfer of Securities other than pursuant to an effective registration
statement under the Securities Act or Rule 144, to the Company or to an
Affiliate of a Purchaser, the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act.

 

(b) The Purchasers agree to the imprinting, so long as is required by
this Section 5.1, of a legend on any of the Securities in substantially the
following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR BLUE SKY
LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE
AND MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES OR
BLUE SKY LAWS, PURSUANT TO REGISTRATION OR QUALIFICATION OR EXEMPTION THEREFROM.
INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS
OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE COMPANY MAY REQUIRE AN
OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY
TO THE EFFECT THAT ANY PROPOSED TRANSFER IS IN COMPLIANCE WITH THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES OR BLUE SKY LAWS. THIS SECURITY IS
SUBJECT TO THE TRANSFER RESTRICTIONS SET FORTH HEREIN AND IN A SECURITIES
PURCHASE AGREEMENT, DATED AS OF DECEMBER 12, 2018, AND AS AMENDED FROM TIME TO
TIME, COPIES OF WHICH ARE AVAILABLE WITH THE SECRETARY OF THE COMPANY.

 

13

--------------------------------------------------------------------------------

 

 

(c) Certificates evidencing the Shares shall not contain any legend (including
the legend set forth in Section 5.1(b) hereof), (i) while a registration
statement (including the Registration Statement) covering the resale of such
security is effective under the Securities Act, (ii) following any sale of such
Shares pursuant to Rule 144, (iii) if such Shares are eligible for sale under
Rule 144, without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to such Shares and without
volume or manner-of-sale restrictions, or (iv) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission).  Upon
request by any Purchaser, following such time as a legend is no longer required
under this Section 5.1(c), the Company shall cause its counsel to issue a legal
opinion to the Transfer Agent (if required by the Transfer Agent) to effect the
removal of the legend hereunder from any Shares.  The Company agrees
that following such time as a legend is no longer required under
this Section 5.1(c), it will, no later than three Trading Days following the
delivery by a Purchaser to the Company or the Transfer Agent of a certificate
representing Shares issued with a restrictive legend (such third Trading Day,
the “Legend Removal Date”), deliver or cause to be delivered to such Purchaser a
certificate representing such shares that is free from all restrictive and other
legends.  The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 5.1(c). 

 

5.2   Furnishing of Information; Public Information.  Until the time that no
Purchaser owns Securities, the Company covenants to maintain the registration of
the Common Stock under Section 12(b) of the Exchange Act and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act.

 

5.3   Integration.  The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities or that would be integrated with the offer or
sale of the Securities for purposes of the rules and regulations of NASDAQ such
that it would require shareholder approval prior to the closing of such other
transaction unless shareholder approval is obtained before the closing of such
subsequent transaction.  The Purchasers shall take no action to become a group
such that any transactions contemplated by this Agreement would require
shareholder approval prior to Closing.

 

5.4   Securities Laws Disclosure; Publicity.  The Company shall (a) by 4:15 p.m.
(New York City time) on or before the second Trading Day immediately following
the date hereof, issue a press release disclosing the material terms of the
transactions contemplated hereby, and (b) file a Current Report on Form 8-K,
including the Transaction Documents as exhibits thereto, with the Commission
within the time required by the Exchange Act. Each Purchaser, severally and not
jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company as described in this Section 5.4, such Purchaser will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction), except that
such Purchaser may disclose the terms to its financial, accounting, legal and
other advisors.

 

5.5   Use of Proceeds.  The Company shall use the net proceeds from the sale of
the Securities hereunder for funding operations or for working capital or other
general corporate purposes.

 

5.6   Indemnification of Purchasers.  Subject to the provisions of
this Section 5.6, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling Persons (each, a
“Purchaser Party”) harmless from any and all Losses that any such Purchaser
Party may suffer or incur as a result of or relating to (a) any breach of any of
the representations, warranties, covenants or agreements made by the Company in
this Agreement or in the other Transaction Documents or (b) any action
instituted against the Purchaser Parties in any capacity, or any of them or
their respective Affiliates, by any stockholder of the Company who is not an
Affiliate of such Purchaser Parties, with respect to any of the transactions
contemplated by the Transaction Documents (unless such action is based upon a
breach of such Purchaser Party’s representations, warranties or covenants under
the Transaction Documents or any agreements or understandings such Purchaser
Parties may have with any such stockholder or any violations by such Purchaser
Parties of state or federal securities laws or any conduct by such Purchaser
Parties which constitutes fraud, gross negligence, willful misconduct or
malfeasance of such Purchaser Party).  If any action shall be brought against
any Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, such Purchaser Party shall promptly notify the Company in writing,
and the Company shall have the right to assume the defense thereof with counsel
of its own choosing reasonably acceptable to the Purchaser Party.  Any Purchaser
Party shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that
(i) the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of the Company and the position of such Purchaser Party, in which
case the Company shall be responsible for the reasonable fees and expenses of no
more than one such separate counsel.  The Company will not be liable to any
Purchaser Party under this Agreement (y) for any settlement by a Purchaser Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (z) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by such Purchaser Party in this Agreement or in the other Transaction
Documents.  The indemnification required by this Section 5.6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or are incurred.  The indemnity
agreements contained herein shall be in addition to any cause of action or
similar right of any Purchaser Party against the Company or others and any
liabilities the Company may be subject to pursuant to law. 

 

14

--------------------------------------------------------------------------------

 

 

5.7     Post-Investment Lock-Up.  During the period commencing on the Effective
Date and ending on the earlier of (i) six (6) months following the Effective
Date or (ii) immediately prior to a Change of Control Transaction, no Purchaser
shall, without the approval of the Board, directly or indirectly, (i) Transfer
any of the Shares (other than (A) any Transfer to an Affiliate of such Holder,
subject to the Transfer Conditions, or (B) to the Company or any of its
Subsidiaries) and any Transfer effected pursuant to any merger, consolidation or
similar transaction consummated by the Company or (ii) enter into or engage in
any hedge, swap, short sale, derivative transaction or other agreement or
arrangement that Transfers to any third party, directly or indirectly, in whole
or in part, any of the economic consequences of ownership of the Registrable
Securities (such actions described in clauses (i) and (ii), “Prohibited
Transfers”).  Any purported Prohibited Transfer in violation of this Section
5.7 shall be null and void ab initio.

 

5.8     Listing of Common Stock.  In the time and manner required by
the Principal Trading Market, the Company shall prepare and file with such
Trading Market any required notification form covering all of the Shares. In
addition, the Purchasers and the Company agree to cooperate in good faith, if
necessary, to restructure the transactions contemplated by the Transaction
Documents such that they do not contravene the rules and regulations of NASDAQ;
provided, however, that such restructuring does not impact the economic
interests of the Purchasers contemplated by the Transaction Documents.  Each
Purchaser agrees to provide information reasonably requested by the Company to
comply with this Section 5.8 and Section 3.20.

 

5.9      Equal Treatment of Purchasers.  No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of this
Agreement unless the same consideration is also offered to all of the parties to
this Agreement.  For clarification purposes, this provision constitutes a
separate right granted to each Purchaser by the Company and negotiated
separately by each Purchaser and is intended for the Company to treat the
Purchasers as a class and shall not in any way be construed as the Purchasers
acting in concert or as a group with respect to the purchase, disposition or
voting of Securities or otherwise.

 

5.10    Form D; Blue Sky Filings.  The Company agrees to timely file a Form D
with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of any Purchaser.  The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States and shall provide evidence of such actions promptly
upon request of any Purchaser.  Each Purchaser shall provide any information
reasonably requested by the Company to comply with Section 5.10.

 

15

--------------------------------------------------------------------------------

 

 

5.11   Acknowledgment of Dilution.  The Company acknowledges that the issuance
of the Securities may result in dilution of the outstanding shares of Common
Stock, which dilution may be substantial under certain market conditions.  The
Company further acknowledges that its obligations under the Transaction
Documents, including, without limitation, its obligation to issue the Shares
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against any
Purchaser and regardless of the dilutive effect that such issuance may have on
the ownership of the other stockholders of the Company.

 

5.12    Other Actions.  Except as otherwise set forth in this Agreement, from
the date of this Agreement until the earlier to occur of the Closing or the
termination of this Agreement in accordance with the terms hereof, the Company
and the Purchasers shall not, and shall not permit any of their respective
Affiliates to, take, or agree or commit to take, any action that would
reasonably be expected to, individually or in the aggregate, prevent, materially
delay or materially impede the consummation of the transactions contemplated by
this Agreement.

 

ARTICLE 6 
TERMINATION

 

6.1     Termination.  The obligations of the Company, on the one hand, and the
Purchasers, on the other hand, to effect the Closing shall terminate as follows:

 

(a)     Upon the mutual written consent of the Company and the Purchasers;

 

(b)     By the Company if any of the conditions set forth
in Section 2.5(a) shall have become incapable of fulfillment, and shall not have
been waived by the Company;

 

(c)     By a Purchaser (with respect to itself only) if any of the conditions
set forth in Section 2.5(b) shall have become incapable of fulfillment, and
shall not have been waived by such Purchaser; or

 

(d)     By either the Company or any Purchaser (with respect to itself only) if
the Closing has not occurred on or prior to December 18, 2018;  provided,
 however, that the Principal Purchasers may, in their sole discretion, extend
such date to December 21, 2018, in the event that stockholder approval for the
consummation of the transactions contemplated by the Transaction Documents is
required under the NASDAQ rules; provided, however, that, except in the case of
clause (a) above, the party seeking to terminate its obligation to effect the
Closing shall not then be in breach of any of its representations, warranties,
covenants or agreements contained in his Agreement or the other Transaction
Documents if such breach has resulted in the circumstances giving rise to such
party’s seeking to terminate its obligation to effect the Closing.

 

6.2   Notice of Termination; Effect of Termination.  In the event of termination
by the Company or any Purchaser of its obligations to effect the Closing
pursuant to this ARTICLE 6, written notice thereof shall forthwith be given to
the other Purchasers by the Company and the other Purchasers shall have the
right to terminate their obligations to effect the Closing upon written notice
to the Company and the other Purchasers.  Nothing in this ARTICLE 6 shall be
deemed to release any party from any liability for any breach by such party of
the terms and provisions of this Agreement or the other Transaction Documents or
to impair the right of any party to compel specific performance by any other
party of its obligations under this Agreement or the other Transaction
Documents.

 

16

--------------------------------------------------------------------------------

 

 

6.3   Fees and Expenses.  All costs and expenses incurred in connection
herewith, including, without limitation, all legal, accounting, financial
advisory, consulting and all other fees and expenses of third parties incurred
by a party in connection with the negotiation and effectuation of the terms and
conditions of this Agreement and the transactions contemplated hereby, shall be
the obligation of the respective party incurring such costs and expenses.

 

6.4   Entire Agreement.  The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

 

6.5   Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of:  (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto at or prior to 5:30 p.m. (New
York City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on Exhibit A attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day,
(c) the second (2nd) Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as follows:

 

if to the Company, to:

 

Second Sight Medical Products, Inc.

12744 San Fernando Road, Building 3

Sylmar, California 91342

Attention: Chief Financial Officer

 

With a copy to:

 

Law Offices of Aaron A. Grunfeld & Associates

11111 Santa Monica Boulevard, Suite 1840

Los Angeles, California 90025

 

and,

 

if to the Purchasers, to their respective addresses as set forth
on Exhibit A attached hereto.

 

6.6   Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Principal Purchasers or, in the
case of a waiver, by the party against whom enforcement of any such waived
provision is sought.  No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right.

 

6.7   Headings.  The headings herein are for convenience only, do not constitute
a part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

6.8   Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser.  With the consent of the
Company which will not be unreasonably withheld, any Purchaser may assign any or
all of its rights under this Agreement to any Person to whom such Purchaser
assigns or transfers any Securities, provided, that a Purchaser may assign any
or all rights under this Agreement to an Affiliate of such Purchaser without the
consent of the Company, and provided,  further: (i) such transferor agrees in
writing with the transferee or assignee to assign such rights, and a copy of
such agreement is furnished to the Company after such assignment; (ii) the
Company is furnished with written notice of the name and address of such
transferee or assignee; (iii) following such transfer or assignment, the further
disposition of such securities by the transferee or assignee is restricted under
the Securities Act and applicable state securities laws, unless such disposition
was made pursuant to an effective registration statement or an exemption under
Rule 144 under the Securities Act; (iv) such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions of the
Transaction Documents that apply to the “Purchasers”; and (v) such transfer
shall have been made in accordance with the applicable requirements of this
Agreement and with all laws applicable thereto.

 

17

--------------------------------------------------------------------------------

 

 

6.9   No Third-Party Beneficiaries.  This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except as otherwise set forth in Section 5.7.

 

6.10  Governing Law; Jurisdiction.  This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State
of California without regard to the choice of law principles thereof.  Each of
the parties hereto irrevocably submits to the exclusive jurisdiction of the
state and federal courts located in the State of California for the purpose of
any suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby.  Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement.  Each of the parties hereto irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court.  Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

 

6.11   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

6.12   Survival.  The representations and warranties contained herein shall
survive the Closing and the delivery of the Securities.

 

6.13   Execution.  This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

6.14   Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.

 

6.15   Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights.

 

18

--------------------------------------------------------------------------------

 

 

6.16  Independent Nature of Purchasers’ Obligations and Rights.  The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document.  Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereof
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement or out of the other Transaction Documents, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.  Each Purchaser has been represented
by its own separate legal counsel in its review and negotiation of the
Transaction Documents.  The Company has elected to provide all Purchasers with
the same terms and Transaction Documents for the convenience of the Company and
not because it was required or requested to do so by any of the Purchasers.

 

6.17  Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be deemed to be amended to appropriately account for such event.

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

 

SECOND SIGHT MEDICAL PRODUCTS, INC.

 

       

 

 

By:     /s/ Will McGuire____________

 

 

 

Name: Will McGuire

 

 

 

Title: President & Chief Executive Officer

 

 

19

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

 

Gregg G. Williams 2006 Trust

 

                            By: /s/ Gregg G. Williams___________  

 

 

Name: Gregg G. Williams,

 

 

 

Title: Trustee

 

 

 

 

 

    Sam B. Williams 1995 Generation Skipping Trust                              
By: /s/ Gregg G. Williams____________       Name: Gregg G. Williams,      
Title: Trustee  

 

20

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

SCHEDULE OF PURCHASERS

﻿ 

 

Shares Purchased

Shares Purchase Price

Gregg G. Williams 2006 Trust

 

Sam B. Williams 1995 Generation-Skipping Trust

1,637,550

 

1,637,550

$ 1,499,995.80

 

$ 1,499,995.80

﻿

 

 

TOTAL

3,275,100

$ 2,999,991.60

 

21

--------------------------------------------------------------------------------

 

 

EXHIBIT B 

 

Stock Certificate Questionnaire 

 

Pursuant to Section 2.1 of the Agreement, please provide us with the following
information:

 

﻿

1.

The exact name that the Securities are to be registered in (this is the name
that will appear on the common stock certificate(s)):

___________________________________

       

﻿

2.

The relationship between the Purchaser of the Securities and the Registered
Purchaser listed in response to Item 1 above:

___________________________________

       

﻿

3.

The mailing address, telephone and telecopy number of the Registered Purchaser
listed in response to Item 1 above:

___________________________________

       

﻿

 

 

___________________________________

       

﻿

 

 

___________________________________

       

﻿

 

 

___________________________________

       

﻿

 

 

___________________________________

       

﻿

4.

The Tax Identification Number (or, if an individual, the Social Security Number)
of the Registered Purchaser listed in response to Item 1 above:

___________________________________

  

22

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

SECOND SIGHT MEDICAL PRODUCTS, INC.

 

ACCREDITED INVESTOR QUALIFICATION QUESTIONNAIRE

 

I. ACCREDITED INVESTOR STATUS

 

The undersigned (the “Investor”) has represented to Second Sight Medical
Products, Inc., a California corporation (the “Company”), that he, she, or it is
an “accredited investor” as that term is defined in the Securities Act of 1933,
as amended. Please indicate below the category or categories that so qualify you
as an accredited investor. ALL INFORMATION IN RESPONSE TO THIS SECTION WILL BE
KEPT STRICTLY CONFIDENTIAL.

 

Investor agrees to furnish any additional information the Company deems
necessary in order to verify the information provided below:

 

Category I

☐

The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000.

 

Explanation. In calculating net worth, you may include equity in personal
property and real estate, cash, short-term investments, stock and securities.
Equity in personal property and real estate should be based on the fair market
value of such property less debt secured by such property.

 

The value of your primary residence must be excluded. The related amount of
indebtedness secured by the primary residence up to its fair market value may
also be excluded. However, indebtedness secured by the residence in excess of
the value of the home should be considered a liability and deducted from net
worth.

 

Category II

☐

The undersigned is a corporation, partnership, business trust or a non-profit
organization within the meaning of Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended, that was not formed for the specific purpose of
acquiring the securities offered and that has total assets in excess of
$5,000,000.

 

Category III

☐

The undersigned is an individual (not a partnership, corporation, etc.) who
reasonably expects an individual income in excess of $200,000 in the current
year and had an individual income in excess of $200,000 in each of the last two
years (including foreign income, tax exempt income and the full amount of
capital gains and losses but excluding any income of the undersigned’s spouse or
other family members and any unrealized capital appreciation);

 

- 23 -

--------------------------------------------------------------------------------

 

 

    Or          

☐

The undersigned is an individual (not a partnership, corporation, etc.) who,
together with his or her spouse, reasonably expects joint income in excess of
$300,000 for the current year and had joint income in excess of $300,000 in each
of the last two years (including foreign income, tax exempt income and the full
amount of realized capital gains and losses).

       

Category IV

☐

The undersigned is a director or executive officer of the Company.

       

Category V

☐

The undersigned is a bank, savings and loan association or credit union,
insurance company, registered investment company, registered business
development company, licensed small business investment company, or employee
benefit plan within the meaning of Title 1 of ERISA whose plan fiduciary is
either a bank, insurance company or registered investment advisor or whose total
assets exceed $5,000,000.

 

    Describe entity:                  

Category VI

☐

The undersigned is a private business development company as defined in
Section 202(a)(22) of the Investment Advisors Act of 1940.

       

Category VII

☐

The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person (a person who either alone or with his or her
purchaser representative(s) has such knowledge and experience in financial and
business matters that he or she is capable of evaluating the merits and risks of
the prospective investment). A copy of the declaration of trust or trust
agreement and a representation as to the sophistication of the person directing
purchases for the trust is enclosed.

       

Category VIII

☐

The undersigned is a self-directed employee benefit plan for which all persons
making investment decisions are “accredited investors” within one or more of the
categories described above.

       

Category IX

☐

The undersigned is an entity in which all of the equity owners are “accredited
investors” within one or more of the categories described above. If relying upon
this category alone, each equity owner must complete a separate copy of this
agreement.

            Describe entity:          

 

-24-

--------------------------------------------------------------------------------

 

 

Category X

☐

 

The undersigned does not come within any of the Categories I – IX set forth
above.

 

 

 

 

II. BASIC INVESTOR INFORMATION

 

Name of Investor/Investor Entity:

 (EXACT NAME AS IT SHOULD APPEAR ON SECURITIES DOCUMENTS)

 

 

Contact Address of Investor/Investor Entity: Attn: Gregg G. Williams

Address:

 

 

III. SIGNATURE

 

The above information is true and correct and the undersigned recognizes that
the Company and its counsel are relying on the truth and accuracy of such
information in reliance on the exemption contained in Subsection 4(2) of the
United States Securities Act of 1933, as amended, and Regulation D promulgated
thereunder. The undersigned agrees to notify the Company promptly of any changes
in the foregoing information which may occur prior to the investment.

 

IF THE UNDERSIGNED IS AN ENTITY:

 

 

 

___________________________________________

___________________________________________

(Name of Entity – Please Print)

 

By:

___________________________________________

___________________________________________

 

Name:
                                                                           

 

Title:                                                                              

 

-25-

--------------------------------------------------------------------------------

 

 

IF THE UNDERSIGNED IS AN INDIVIDUAL:

 

 

___________________________________________

___________________________________________
(Name – Please Print)

 

___________________________________________

___________________________________________
(Signature)

 

 

 

 

THIS SHALL NOT BE DEEMED AN OFFER TO SELL SECURITIES. NEITHER THE COMPANY NOR
ANY EQUITYHOLDER SHALL HAVE ANY OBLIGATION TO SELL OR PURCHASE SECURITIES UNTIL
DEFINITIVE DOCUMENTATION OF SUCH SALE HAS BEEN EXECUTED AND DELIVERED BY THE
PARTY AGAINST WHOM SUCH OBLIGATION IS SOUGHT TO BE ENFORCED.

 

 

-26-